Case 19-31049      Doc 8    Filed 08/22/19       Entered 08/22/19 15:44:37      Desc Main
                               Document          Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION


IN RE:                                       )
                                             )
LINDA M THUNBERG                             )       CASE No: 19-31049
                                             )       Chapter  7
                                             )


                MOTION FOR RELIEF FROM AUTOMATIC STAY
                  (No Protest Motion Pursuant to 11 U.S.C. §362)

       Comes now, Gart Brett Dobson., (hereinafter, the “Movant”), former spouse of
the Debtor, by and through his attorney, Kenneth Love, and moves the Court to enter an
order granting his request for relief from the automatic stay imposed by 11 U.S.C.
§362(a) on the following grounds:

       1. On July 31, 2019, the above-referenced Debtor filed a Voluntary Petition with
the Bankruptcy Court for the Western District of North Carolina under Chapter 7 of the
Bankruptcy Code.

       2. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334
and 157.

       3. Debtor and Movant were previously married and an absolute divorce was
granted on May 10, 2019.

        4. The parties have filed for and engaged in Equitable Distribution. The action
was filed in New Hanover County District Court and has case number 19 CVD 721. The
action has been placed on inactive status pending further order from this court.

       5. The parties have engaged in discovery and have incurred expenses in the state
court matter which has been put on hold due to the Debtor’s filing.

        6. The state court proceeding is the appropriate venue for the property division
claims to be resolved.

        7. Movant understand that no order of the State Court will be final until reviewed
by this Court.


        8. Pursuant to §362(e) and local Bankruptcy Rule 9013-1, Movant has noticed
any interested party that it must file and serve any response, including an objection,
within fourteen (14) days from service of the Notice of Opportunity for Hearing attached
hereto and incorporated herein by reference; or to otherwise appear at the time and
Case 19-31049      Doc 8     Filed 08/22/19     Entered 08/22/19 15:44:37         Desc Main
                                Document        Page 2 of 4


location stated therein to object to this Motion. In the event that an interested party does
not request a hearing, the Court may decide the matter on the record before it.


       WHEREFORE, Movant prays the Court as follows:

       1. That the Court modify the Automatic Stay of §362 of the Bankruptcy Code
pursuant to §362(d)(2) to permit Movant and Debtor to continue the Equitable
Distribution matter in state court;

      2. That the Court modify Rule 4001(a)(3) of the Federal Rules of Bankruptcy
Procedure such that said rule is not applicable in this case and said Movant may
immediately enforce and implement the order granting relief from automatic stay;

       3. That the Court grant such further relief as is just and proper.



       This is the 22nd day of August, 2019.


                                                      /s/ Kenneth Love
                                                      Kenneth Love
                                                      Attorney for Movant
                                                      NC Bar No. 37700
                                                      10590 Independence Pointe Pkwy
                                                      Suite 200
                                                      Matthews, NC 28105
                                                      336-210-1853
                                                      336-464-2172
Case 19-31049      Doc 8    Filed 08/22/19       Entered 08/22/19 15:44:37     Desc Main
                               Document          Page 3 of 4




                     UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION


IN RE:                                       )
                                             )
LINDA M THUNBERG                             )       CASE No: 19-31049
                                             )       Chapter  7
                                             )

   NOTICE OF OPPORTUNITY FOR HEARING ON MOTION FOR RELIEF
                  FROM THE AUTOMATIC STAY

        Kenneth Love, attorney for the Debtor, has filed a Motion for Relief from the
Automatic Stay with the Court as described above. A copy of said Motion is attached
hereto.

       Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do
not have an attorney, you may wish to consult one).

       If you oppose the relief sought in the motion, you must file a response to the
motion requesting a hearing within 14 days from the service of this motion. If you do not
response, the Court will rule on the motion based on the record before it.

        If you do respond to the motion, hearing will be held to consider this Motion on
September 9, 2019 at 9:30 a.m., at the Charles Jonas Federal Building, 401 West Trade
St., Charlotte, North Carolina. No further notice of this hearing will be given.

      All interested parties may attend and be heard. If you do not oppose the
Application, you do not have to attend.

         If you or your attorney do not take these steps, the Court may decide that you do
 not oppose the relief sought in the Motion and may enter an order granting the requested
 relief.

This the 22nd day of August, 2019


                                                     /s/ Kenneth Love
                                                     Kenneth Love
Case 19-31049       Doc 8     Filed 08/22/19       Entered 08/22/19 15:44:37      Desc Main
                                 Document          Page 4 of 4




                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


IN RE:                                         )
                                               )
LINDA M THUNBERG                               )       CASE No: 19-31049
                                               )       Chapter  7
                                               )


                               CERTIFICATE OF SERVICE

The undersigned, counsel for Movant, hereby certifies that a copy of the forgoing Motion
and Notice Of Opportunity For Hearing has been served upon the parties listed below.
Registered users of CM/ECF were served electronically. All others were served by
depositing copies of same in a depository of the United States Postal Service, first class
mail, postage prepaid.



TO:      Anna Cotton Wright                            Kimberly A Sheek
         Bankruptcy Trustee                            Attorney for Debtor
         (served electronically)                       (served electronically)

         Linda Thunberg                                Shelly Abdel
          16870 Hugh Torance Pkwy                      Bankruptcy Administrator
         Huntersville, NC 28078                        (served electronically)
         (first class mail)


         This is the 22nd day of August, 2019.

                                                       /s/ Kenneth Love____________
                                                       Kenneth Love
